Citation Nr: 0841945	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-38 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1970 and from September 1971 to June 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Competent medical evidence establishes that the veteran 
currently has tinnitus.

2.  The veteran experienced acoustic trauma, including in 
combat, during active service.

3.  The evidence is at least in equipoise as to whether the 
veteran's current tinnitus began during service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
In each case where a veteran is seeking service-connection 
for any disability due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  See also, Maxson v. 
Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000); Dambach v. 
Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

In April 2006, the RO received the veteran's application for 
service connection for bilateral hearing loss and service 
connection for tinnitus.  The veteran indicated in his 
application that he had hearing loss and tinnitus that began 
in 1970, and that he had not received treatment for hearing 
loss or tinnitus at any time from 1970 forward.

Service department records indicated that for much of his 
military career the veteran was a field artilleryman, 
including duties as a cannon crewman and a cannon field 
specialist.  This included 20 months of service in Vietnam, 
during the years 1967 to 1969.  

Service medical records indicate that the veteran did not 
have hearing loss at a pre-service entry examination in June 
1966, but did have a hearing loss at his active service 
separation examination in March 1979.  At discharge, pure 
tone thresholds were greater than 20 decibels at all measured 
frequencies for both ears.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (holding that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss).

Post-service reserve duty records reflect that the veteran 
had hearing loss as defined in Hensley in March 1979, and 
increasing substantially over the years.  The records are 
silent for complaints of tinnitus.  In documentation of a May 
1996 discussion with the veteran concerning results of an 
April 1995 service department medical screening at which he 
was found to be at significant cardiovascular risk, it was 
noted incidentally that review of systems was positive for 
hearing loss and negative for tinnitus.  However, the Board 
notes that the veteran had in the past repeatedly denied any 
hearing loss, despite documentation of hearing loss on 
examination.  For example, in reports of medical history 
dated in July 1989 and March 1995, the veteran indicated by 
checked box that he did not currently experience and had 
never previously experienced hearing loss.  Thus, the 
veteran's possible motivation to minimize his reported 
symptoms in order to maintain his reserve duty status must be 
borne in mind.

At a VA examination in November 2006 the veteran was found to 
have a current hearing loss disability, and the VA examiner 
found that the veteran's current hearing loss was as likely 
as not incurred in active service or aggravated during 
service.  However, the examiner opined that the veteran's 
tinnitus was not at least as likely as not related to 
service.  The examiner's reasoning was that there was no 
documentation of tinnitus in the service medical records, 
that the reported tinnitus was not time-locked to acoustic 
trauma, that tinnitus was not noted in reserve duty 
physicals, and that tinnitus can be due to causes other than 
acoustic trauma. 

In light of the November 2006 VA examination results, in a 
January 2007 rating decision the RO granted entitlement to 
service connection for bilateral hearing loss, but denied 
entitlement to service connection for tinnitus.  This appeal 
ensued. 

An October 2007 statement of the case (SOC) contains two 
sections setting forth reasons and bases for denying the 
veteran's claim for service connection for tinnitus.  The two 
sections are inconsistent with one another.  At page 8 of the 
SOC (but apparently issued as the last page of the SOC in the 
claims file--the page numbers of the SOC are out of order) it 
is stated that service personnel records showed that the 
veteran had a non-combat military occupational specialty, and 
that the VA examiner concluded that this type of work did not 
likely expose the veteran to a hazardous noise level of 
sufficient degree as to be the cause of noted hearing loss 
and tinnitus.  At page 9 of the SOC (issued in the SOC 
directly after page 4), however, it was stated that the claim 
was denied because although the veteran was a combat veteran, 
the veteran's actual contemporaneous medical records were 
being afforded more weight than his more recent statements as 
to the time of onset of his tinnitus.  The Board finds that 
the analysis at page 9 is more sound, since the veteran 
served in combat in Vietnam as a field artilleryman.  On this 
point, the Board notes that DD Form 214s and other service 
department records include the award of the Combat Action 
Ribbon and clearly indicate that veteran's training in 1967 
and subsequent duties and assignments as a combat field 
artilleryman.

In a November 2007 VA Form 9, the veteran referenced service 
department documentation indicating that he served in the 
infantry and extensively in artillery, and that he had served 
in combat.  He contended that the same exposure to loud noise 
which caused his service-connected hearing loss also caused a 
constant ringing in his ears.  He further contended that he 
had not complained of tinnitus at physical examinations over 
the years because no military or VA doctor had asked him if 
his ears were ringing, and because his tinnitus had grown in 
severity more recently.

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experienced certain events and symptoms in 
service, such as tinnitus.  See, e.g., Layno  v. Brown, 6 
Vet. App. 465 (1994).  Competency of evidence, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).

The veteran is competent to assert his own observations as to 
when ringing began in his ears.  Layno v. Brown, 6 Vet. App. 
465 (1994).  He has contended that constant ringing began 
during service after exposure to loud noise.  (See 
application for compensation received in April 2006 and VA 
Form 9 received in November 2007.)  The record does not 
contain objective evidence confirming the veteran's 
assertions of ringing in his ears during service, nor is 
there any medical evidence demonstrating that the veteran had 
tinnitus during service.  However, acoustic trauma is 
presumed, in light of the veteran's assertions, supported by 
service department documentation, of acoustic trauma under 
combat conditions.  38 U.S.C.A. § 1154(b).  Further, the 
veteran's assertions as to ringing in his ears during combat 
artillery duties is consistent with the places, types, and 
circumstances of his service as shown by his service record.  
See 38 U.S.C.A. § 1154(a) (West 2002).  Additionally, the 
veteran incurred a demonstrated hearing loss during service, 
which is additionally consistent with, if not directly 
probative of, acoustic trauma during service.  While the 
Board again acknowledges that the absence of medical evidence 
directly supporting his assertions of tinnitus during service 
or during the intervening years following in service, this 
does not in and of itself render his statements incredible; 
rather, such absence is for consideration in determining his 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  

The veteran's motivation to minimize his medical complaints 
at reserve duty physicals must be borne in mind, and is 
demonstrated by his repeated history of denying hearing loss 
despite documentation of hearing loss on audiological testing 
from service forward.  Thus, it appears unlikely that the 
veteran would have reported tinnitus without prompting on 
reserve duty physical examinations.  Although the veteran's 
motivation for monetary gain in now reporting that tinnitus 
began during service is obvious, the veteran's complaints of 
hearing loss and tinnitus since service appear reliable, 
particularly because the fact of hearing loss since service 
discharge is substantiated by the medical evidence of record 
yet was denied by the veteran repeatedly at reserve duty 
physicals over the intervening years, through at least March 
1995.  In sum, the Board finds that, like the history of 
hearing loss from service forward as recently conveyed by the 
veteran, the history he now provides of constant tinnitus 
from service forward is credible, and is consistent with his 
exposure to combat and duties as an artilleryman.  

In light of the above, the Board finds that the opinion of 
the November 2006 VA examiner and the history of many years 
post-service without complaints of tinnitus do not outweigh 
the credible and competent testimony of the veteran that his 
currently diagnosed tinnitus has existed since his exposure 
to loud noises during service.  This is a case in which there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  This state of evidentiary equipoise 
is inherent to the facts of the case and is not susceptible 
to resolution by further development of the evidence.  As 
such, the benefit of the doubt is to be resolved in the 
veteran's favor, and entitlement to service connection for 
tinnitus is warranted.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


